DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more execution units (EUs) configured to…”, “a security unit (SU) configured to…”, and “a time unit (TU) coupled to…to provide…” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 9, 11, 14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (hereinafter Scarlata) (US 20190132136 A1) in view of Peffers et al. (hereinafter Peffers) (US 20190026146 A1), further in view of Yamamoto et al. (hereinafter Yamamoto) (US 5778237).
As to claim 1, Scarlata teaches a data processing (DP) accelerator [FIG.3: accelerator 136], comprising: 

a security unit (SU) configured to establish and maintain a secure channel with the host system to exchange commands and data associated with the data processing operations [The accelerator device 136 may receive data and/or commands for processing from the processor 120 and return results data to the processor 120 via DMA, MMIO, or other data transfer transactions.”] [0033: “The ASE 302 is further configured to establish a secure channel with the accelerator device 136 in response to validation of attestation information.’]; and 
Scarlata does not teach that the data processing accelerator comprises a time unit (TU) coupled to the security unit to provide timestamp services to the 10security unit, wherein the time unit comprises a clock generator to generate clock signals locally without having to derive the clock signals from an external source, a timestamp generator coupled to the clock generator to generate a timestamp based on the clock signals, and  15a power supply to provide power to the clock generator and the timestamp generator.
Peffers teaches that a hardware accelerator includes internal clock generator and time stamp generator [0096: “Accelerator 1300 may also include…an atomic lock 1305, e.g., to provide a (e.g., trusted absolute) time, e.g., for use in providing a timestamp for 
Yamamoto teaches an integrated chip includes clock generator, timestamp and power supply [FIG. 1].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of deploying local clock generator and integrating components in a chip as suggested in Peffers and Yamamoto into Scarlata. One having ordinary skill in the art would have been motivated to make such modification to improve performance and reduce power consumption.
As to claims 4 and 6, Peffers teaches wherein the time unit further comprises a local oscillator coupled to the clock generator to provide precise pulse signals, and wherein the clock signals are generated without having to communicate with an external clock source [0096: “Accelerator 1300 may also include…an atomic lock 1305, e.g., to provide a (e.g., trusted absolute) time, e.g., for use in providing a timestamp for a transaction and/or a block of transactions (e.g., timestamped on creation or finalization of that transaction or block.”].
As to claim 8, Scarlata in view of Peffers teaches wherein the timestamp is utilized by the security unit to time stamp a session key for encrypting the exchanged data between the DP accelerator and the host system [Scarlata, 0026: “The secure MMIO engine 202 and the secure DMA engine 204 perform in-line authenticated cryptographic operations on data transferred between the processor 120 (e.g., a secure enclave establish by the processor) and the FPGA 200 (e.g., one or more AFUs 210).”] [Peffers, 0096: “Accelerator 1300 may also include…an atomic lock 1305, e.g., to 
As to claim 9, Scarlata in view of Peffers teaches wherein the timestamp is utilized to time stamp an information exchange for the DP accelerator, and the timestamp can be used to determine a freshness of the information exchange [Peffers, 0096: “Accelerator 1300 may also include…an atomic lock 1305, e.g., to provide a (e.g., trusted absolute) time, e.g., for use in providing a timestamp for a transaction and/or a block of transactions (e.g., timestamped on creation or finalization of that transaction or block.”].
As to claims 11, 14, 16, 18 and 19, they relate to system claims comprising the similar subject matters claimed in claims 1, 4, 6, 8 and 9. Therefore, they are rejected under the same reason applied to claims 1, 4, 6, 8 and 9.
Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (hereinafter Scarlata) (US 20190132136 A1) in view of Peffers et al. (hereinafter Peffers) (US 20190026146 A1) and Yamamoto et al. (hereinafter Yamamoto) (US 5778237), further in view of Nakamuta et al. (hereinafter Nakamuta) (US 20200280749 A1).
As to claim 2, Scarlata in view of Peffers and Yamamoto does not teach wherein the time unit further comprises: a counter coupled to the clock generator to count a count value based on the clock 20signals generated from the clock generator; and a 
Nakamuta teaches that a timestamp counter counts a count value based on the clock 20signals generated from the clock generator [0047: “The PTP timestamp counter 134 is incremented based on the time synchronization.”]; and a persistent storage to store the count value, wherein the count value is utilized by the timestamp generator to generate the timestamp [0048: “The timestamp converting unit 135 converts the incremented timestamp of the PTP timestamp counter 134 into the RTP timestamp.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of deploying counter as suggested in the Nakamuta into Scarlata in view of Peffers and Yamamoto. One having ordinary skill in the art would have been motivated to make such modification to use counter to store events has occurred.
As to claim 3, Nakamuta further teaches wherein the counter is configured to increment the count value in response to each of the clock signals [0047: “The PTP timestamp counter 134 is incremented based on the time synchronization.”], and wherein the persistent storage comprises a 32-bit variable [0048: “Converting the PTP timestamp into the RTP timestamp with the 90KHz clock rate or the 27 MHz clock rate allows for using the timestamp filed (32 bits) specified in the RTP.”].
As to claims 12 and 13, they relate to system claims comprising the similar subject matters claimed in claims 2 and 3. Therefore, they are rejected under the same reason applied to claims 2 and 3.
 
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (hereinafter Scarlata) (US 20190132136 A1) in view of Peffers et al. (hereinafter Peffers) (US 20190026146 A1) and Yamamoto et al. (hereinafter Yamamoto) (US 5778237), further in view of Sood et al. (hereinafter Sood1) (US 20190044724 A1).
As to claim 5, Scarlata in view of Peffers and Yamamoto does not teach wherein the power supply comprises a battery to provide the power without having to draw power from an external power source.
Sood teaches a security accelerator device, wherein the security accelerator device use battery as power source [0036: “A battery 276 may power the device 250”]
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of utilizing battery as a power source as suggested in Sood into Scarlata in view of Peffers and Yamamoto. By incorporating Sood’s teaching would provide alternative power means for supply power in the teaching of Scarlata in view of Peffers and Yamamoto.
As to claim 15, it relates to system claim comprising the similar subject matters claimed in claim 5. Therefore, it is rejected under the same reason applied to claim 5.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (hereinafter Scarlata) (US 20190132136 A1) in view of Peffers et al. (hereinafter Peffers) (US 20190026146 A1) and Yamamoto et al. (hereinafter Yamamoto) (US 5778237), further in view of Hu et al. (hereinafter Hu) (US 20170155378 A1).
As to claim 7, Scarlata in view of Peffers and Yamamoto does not teach wherein the time unit further comprises a clock 15calibrator configured to calibrate the clock generator.
Hu teaches deploying a clock calibrator to calibrate a clock generator [0011: “In an embodiment, the second circuit further includes a clock calibrator based on adjust a setting of the first clock generator…”].
Thus, it would have been obvious to incorporate the teaching of including a clock calibrator as suggested in Hu into Scarlata in view of Peffers and Yamamoto. One having ordinary skill in the art would have been motivated to make such a modification to improve preciseness of the clock.
As to claim 17, it relates to system claim comprising the similar subject matters claimed in claim 7. Therefore, it is rejected under the same reason applied to claim 7.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (hereinafter Scarlata) (US 20190132136 A1) in view of Peffers et al. (hereinafter Peffers) (US 20190026146 A1) and Yamamoto et al. (hereinafter Yamamoto) (US 5778237), further in view of Dean et al. (hereinafter Dean) (US 20200314644 A1).
As to claim 10, Scarlata in view of Peffers and Yamamoto does not teach wherein the timestamp of the session key is utilized to determine whether the session key has expired.
Dean teaches that a timestamp of a key is utilized to determine whether the session key has expired [0081: “the access device 260 may check the value of a key 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of checking timestamp of key as suggested in Dean into Scarlata in view of Peffers and Yamamoto. By incorporating Dean’s teaching would improve the security in data transmission in the teaching of Scarlata in view of Peffers and Yamamoto.
As to claim 20, it relates to system claim comprising the similar subject matters claimed in claim 10. Therefore, it is rejected under the same reason applied to claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aho et al., US 20110035556 A1.
Koniaris et al., US 20130055004 A1.
Johnston et al., US 20160191248 A1.
Iyoda et al., US 20160364921 A1.
Cela et al., US 20180278588 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sood was cited the IDS filed on 04/28/2021.